Citation Nr: 1445455	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a compression deformity of the inferior endplate of L1.

2.  Entitlement to service connection for a low back disability other than a compression deformity of the inferior endplate of L1, to include as secondary to the compression deformity of the inferior endplate of L1.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video conference.  A transcript of the hearing is associated with the claims file.

The record shows that the Veteran initially claimed entitlement to service connection for "low back condition."  See Statement in Support of Claim received in February 2009.  The record indicates that the Veteran has received various diagnoses in relation to this disability, to include degenerative disc disease and degenerative joint disease, and that the Veteran has a compression deformity of the inferior endplate of L1 that constitutes a disability separate and distinct from his other low back disability.  Therefore, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issues on appeal as indicated on the title page.

Additionally, in Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the Federal Circuit held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Accordingly, the Veteran's appeal as to service connection for a low back disability other than a compression deformity of the inferior endplate of L1 has been expanded to include entitlement to service connection under the theory of secondary service connection, and has been recharacterized as stated on the title page.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).

The issue of entitlement to service connection for a low back disability other than a compression deformity of the inferior endplate of L1, to include as secondary to the compression deformity of the inferior endplate of L1, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's present compression deformity of the inferior endplate of L1 is related to active service.


CONCLUSION OF LAW

The criteria for service connection for a compression deformity of the inferior endplate of L1 have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  In addition, any deficiency with the undersigned VLJ's fulfillment of the two duties of 38 C.F.R. § 3.102 as outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010), are not prejudicial to the Veteran.

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran claims entitlement to service connection for a low back condition.  As discussed above, the claim has been expanded to include a claim for service connection for a compression deformity of the inferior endplate of L1.

Initially, the Board notes that this case was previously remanded by the Board in March 2014 to obtain an addendum VA opinion.  Pursuant to the March 2014 Board remand, the AOJ obtained an addendum VA opinion from the June 2010 VA examiner, readjudicated the claim in view of the resulting April 2014 addendum VA opinion, and issued a supplemental statement of the case in August 2014.  Accordingly, the Board finds that the March 2014 Board remand directives were completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

VA treatment records indicate that a June 2010 MRI obtained in connection with a June 2010 VA examination found, among other things, a slight compression deformity of the inferior endplate of L1 suggesting an old injury.  Additionally, the Veteran's service treatment records indicate that in May 1969 the Veteran was treated for low back strain.  Accordingly, the record reveals the Veteran has a present compression deformity of the inferior endplate of L1 disability and had an in-service low back injury.

As to a nexus between the present disability and the in-service injury, in an April 2014 addendum VA opinion, the June 2010 VA examiner opined "[t]he condition claimed was less likely than not (less than 50% probability)  incurred in or caused by the claimed in-service injury."  The VA examiner cited as rationale for the opinion that the Veteran sustained an in-service lifting injury, and that such lifting injuries are caused by compression forces at the base of the lumbar spine such that the injury almost always occurs at the L4-L5 or L5-S1 joints.  The VA examiner also noted that if the Veteran's in-service lifting injury did result in a bony injury, recovery would have taken considerably longer than the 4 or 5 days shown in the service treatment records.  The VA examiner further opined that the Veteran's present clinical condition is not caused by an isolated compression deformity of the inferior endplate of L1, and that the Veteran's symptomatology is not consistent with an isolated L1 endplate issue.

The Board finds that a compression deformity of the inferior endplate of L1 is, in itself, a disability, regardless of whether there are current associated symptoms.  The Board acknowledges that the VA examiner has offered a negative nexus opinion.  However, the Board notes that the April 2014 addendum VA opinion provides a negative nexus only as to the Veteran's "condition claimed," and not specifically as to the compression deformity of the inferior endplate of L1.  The June 2010 MRI report specifically states that the compression deformity is suggestive of an old injury, and the record is absent for any evidence of a back injury other than the Veteran's in-service injury.  In addition, the VA examiner's statements leave open the possibility that a lifting injury such as the Veteran's in-service injury could lead to deformity at the L1 level.  Thus, the Board finds that the record tends to show that the Veteran's present compression deformity is related to his in-service injury.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's present compression deformity of the inferior endplate of L1 disability is related to active service.  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the compression deformity of the inferior endplate of L1 must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a compression deformity of the inferior endplate of L1 is granted.


REMAND

The Board finds that further development is needed before the claim for service connection for a low back disability other than a compression deformity of the inferior endplate of L1, to include as secondary to the compression deformity of the inferior endplate of L1, can be adjudicated.  As noted above, the Veteran has been clinically diagnosed with various disabilities of the lumbar spine, to include degenerative disc disease and degenerative joint disease.

The AOJ denied service connection for a low back disability other than the compression deformity of the inferior endplate of L1 under the theory of direct service connection.  VA has a duty to consider a claim under all theories of entitlement and must fully and sympathetically develop a veteran's claim to its optimum, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  As service connection for the Veteran's compression deformity of the inferior endplate of L1 has been granted, the Board finds that a remand would be appropriate so that the AOJ can consider the Veteran's claim relative to the other diagnosed disabilities of the lumbar spine, to include degenerative disc disease and degenerative joint disease, under the theory of service connection as secondary to the service-connected compression deformity of the inferior endplate of L1.  See 38 C.F.R. § 3.310.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter advising him of the evidence required to substantiate a claim for entitlement to secondary service connection for a low back disability (other than a compression deformity of the inferior endplate of L1), to include degenerative disc disease and degenerative joint disease.

The Veteran should be provided a VA Form 21-4142, Authorization and Consent to Release Information to VA, to complete with respect to any relevant treatment.

2.  Return the Veteran's claim file to the examiner who conducted the June 2010 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's low back disability (other than the compression deformity of the inferior endplate of L1) ), to include degenerative disc disease and degenerative joint disease.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  After review of the claims file, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or more probability) that the Veteran's low back disability(ies) (other than the compression deformity of the inferior endplate of L1) ), to include degenerative disc disease and/or degenerative joint disease, are proximately due to or the result of the Veteran's service-connected compression deformity of the inferior endplate of L1.

b.  If not, whether it is at least as likely as not (50 percent or more probability) that the Veteran's low back disability(ies) (other than the compression deformity of the inferior endplate of L1) ), to include degenerative disc disease and/or degenerative joint disease, were chronically aggravated by the Veteran's service-connected compression deformity of the inferior endplate of L1.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.

3.  Undertake any other development determined to be warranted.

4.  After completion of the above, review the expanded record, including all evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


